—Judgment, Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered July 15, 1999, convicting defendant, after a nonjury trial, of assault in the second degree and criminal possession of a weapon in the fourth degree, and sentencing her to a term of time served, five years probation, and 500 hours of community service, unanimously affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). There is no basis upon which to disturb the court’s determinations concerning credibility. We note that defendant’s witnesses told inconsistent stories as to how the complainant’s wrist came to be cut, while the People’s witnesses provided a consistent and credible version of the events. Concur — Nardelli, J.P., Tom, Andrias, Rubin and Buckley, JJ.